Order entered November 16, 2018




                                          In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                   No. 05-18-00429-CR

                        BRYAN KEITH ARELLANES, Appellant

                                             V.

                           THE STATE OF TEXAS, Appellee

                    On Appeal from the 219th Judicial District Court
                                 Collin County, Texas
                        Trial Court Cause No. 219-82219-2013

                                         ORDER
                                Before the Court En Banc

      Appellant’s motion for rehearing and motion for reconsideration en banc, filed on August

15, 2018, is DENIED.


                                                   /s/   CAROLYN WRIGHT
                                                         CHIEF JUSTICE